DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 and 23-26 are pending in this application. 

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-16 and 26 under 35 U.S.C. 112b have been fully considered and are not completely persuasive. Some of the rejections are withdrawn. Additionally, new 35 U.S.C. 112b rejections are applied to claims 1-16 and 23-26.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-16 and 23-26 have been fully considered but they are moot in light of the references being applied in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1, 16, and 23 (line numbers refer to claim 1):
	Lines 5-13 recite “cause first code comprising a placeholder job to be run on the runtime core, during runtime, to reserve at least a portion of the computing resources of the particular device for future use by other code to perform jobs in the plurality of jobs; identify a particular job in the plurality of jobs to be run on the particular device; and replace the first code with second code corresponding to the particular job to replace the placeholder job on the runtime core” and it is unclear if the other code refers to the second code. 

As per claims 2-15 (line numbers refer to claim 2):
	Line 1 recites “the non-transitory machine accessible storage medium of Claim 1” and claim 1 recites “at least one non-transitory machine accessible storage medium” so it is unclear which non-transitory machine accessible storage medium line 1 refers to since there can more than 1. 

As per claim 23:
	Line 11 recites “the portion” and line 10 recites “at least a portion” so it is unclear if “the portion” is referring to “at least at portion” (If so, the same terms should be used.). 

Claims 24-26 are dependent claims of claim 23 and fail to resolve the deficiencies of claim 23, so they are rejected for the same reasons as claim 23 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 16, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (Workload Migration Framework for Streaming Applications on Smartphones herein Shih) in view of Chaney et al. (US 20140282471 A1 herein Chaney), further in view of Johnson (US 20180084038 A1), and further in view of Ishizaki (US 20120054470 A1).
Chaney was cited in the IDS filed on 11/25/2019.
Shih and Chaney were cited in a previous office action.

As per claim 1, Shih teaches the invention substantially as claimed including at least one non-transitory machine accessible storage medium having instructions stored thereon, wherein the instructions when executed on a machine, cause the machine to (Fig. 4, physical RAM): 
detect availability of computing resources on a particular device in a network (Fig. 4, target device (as particular device), network; Fig. 5; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 1 lines 6-10 To make the appropriate decision for migrating specific workloads to the target devices, we need to consider the two following factors. First, we need to check whether there exist available computing resources on the nearby devices; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 3 lines 2-4 the system discoveries nearby computing resources and finds the most suitable computing devices that have sufficient available memory; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 3 lines 7-9 we check the Android devices to see whether they are connected to the network);  
loaded on the particular device (page 1 right col. lines 24-25 offloading workload to nearby connected computing devices; page 6 left col. line 5 migrate the workload to selected target device; Fig. 3, execute in target devices);
code executable to perform any one of a plurality of jobs (page 5 right col. lines 10-11 execute the specific workload on the local or target device; page 5 left col. lines 7-9 Many applications compete for limited available memory in the Android system; Since a workload is executed, that means that there is code.);
reserve at least a portion of the computing resources of the particular device to perform jobs in the plurality of jobs (abstract lines 17-18 allocate (as reserve) local and remote resources to mobile applications; pg. 4 right col. lines 8-21 First, we need to check whether there exist available computing resources on the nearby devices…We monitor the system resource usage so that the algorithm can use these information to decide where to execute the specific workloads on local or nearby devices.);
identify a particular job in the plurality of jobs to be run on the particular device (Fig. 2; page 3 right col. lines 8-12 Among the six procedures, four of them require hardware resources on mobile devices and cannot be executed on remote devices; two of them, M3 and M4, do not require local hardware resources and can be executed on remote devices; page 5 right col. lines 6-7 executing the specific workload to the target device; page 6 V. Experiment paragraph 3 lines 1-2 Android application eyeDentify [14] is used in different conditions to evaluate our framework); 
code corresponding to the particular job (page 5 right col. lines 10-11 execute the specific workload on the local or target device; Since the specific workload is executed, that means that there is code corresponding to the specific workload.).

        Shih fails to teach cause a runtime core to be loaded on the particular device based on the availability of the computing resources, wherein the runtime core is configured to support hot-plugging of code; cause first code comprising a placeholder job to be run on the runtime core, during runtime, to reserve at least a portion of the computing resources for further use by other code to perform jobs; and replace the first code with second code to replace the placeholder job on the runtime core.

However, Chaney teaches cause a runtime core to be loaded, wherein the runtime core is configured to support hot-plugging of code (Fig. 3; [0032] lines 1-2 When the system starts up, the runtime assembly 103 is in an initialization phase (as loaded); [0033] lines 4-5 Plugins may communicate with each other, or only with the core runtime assembly 103; [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running (as hot-plugging); [0034] lines 3-5 The runtime assembly 103 can unload (or remove) a plugin 401 from the repository whilst the system is still running (as hot-plugging); [0033] lines 1-3 While FIG. 3 depicts the loading of only one plugin, many plugins (including but not limited to multiple versions of the same plugin), may be loaded; In other words, instantiating and unloading plugins while the system is running teaches hot-plugging because hot-plugging is adding or replacing code without stopping the system.);
job to be run on the runtime core (Fig. 3; [0032] lines 6-7 the plugin runtime assembly 103 instantiates a new plugin 105 (as job));
replace job on the runtime core ([0027] lines 3-4 upgrade an existing plugin, add a new plugin and remove an existing plugin; [0032] lines 6-7 the plugin runtime assembly 103 instantiates a new plugin 105).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih with the teachings of Chaney because Chaney’s teaching of adding or removing plugins while the system is running provides the advantage of not interrupting the system while plugins are being changed.

Shih and Chaney fail to teach cause a runtime core to be loaded on the particular device based on the availability of the computing resources; cause first code comprising a placeholder job, during runtime, to reserve at least a portion of the computing resources for further use by other code to perform jobs; and replace the first code with second code to replace the placeholder job.

However, Johnson teaches cause a runtime core to be loaded on the particular device based on the availability of the computing resources ([0035] the virtual machine controller 152a can be configured to allocate and instantiate one or more virtual machines to one or more of the computing facilities 103 based on an available capacity, capability, or other suitable profiles of the computing facilities; Loading a runtime core is taught because the specification of the instant application recites that a runtime core sets aside memory and/or processing resources and a VM also sets aside memory and/or processing resources.). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih and Chaney with the teachings of Johnson to promote efficiency (see Johnson [0014] several embodiments of the disclosed technology can improve efficiencies). 

	Shih, Chaney, and Johnson fail to teach cause first code comprising a placeholder job, during runtime, to reserve at least a portion of the computing resources for future use by other code to perform jobs; replace the first code with second code to replace the placeholder job.

However, Ishizaki teaches cause first code comprising a placeholder job, during runtime, to reserve at least a portion of the computing resources for future use by other code to perform jobs; replace the first code with second code to replace the placeholder job ([0080] NOP is placed as a dummy in a location where an instruction is to be added later and enables replacement of an instruction; [0078] If the symbol is present…generates code directly executable by the CPU from the program including the generated instruction, executes the code; [0079] If the symbol is present, NOP indicating no operation to be performed; [0087] any instruction to secure a location (as reserve) for later insertion of an instruction, for example, NOP is generated, and an address thereof is registered. If NOP is changed to another instruction, an access is made to the address, and the instruction is registered with the address, so that NOP can be replaced with the instruction.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, and Johnson with the teachings of Ishizaki to optimize instructions (see Ishizaki [0023] the present invention provides an optimization system for optimizing a program described in a dynamic language.).
	

As per claim 2, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 1. Chaney specifically teaches code to be run on the runtime core (Chaney [0032] lines 6-7 the plugin runtime assembly 103 instantiates a new plugin 105 (as code)).
Additionally, Ishizaki teaches wherein causing the first code to be run comprises allocating a portion of memory of the particular device for use by the first code, and the second code also uses the allocated portion of memory ([0087] any instruction to secure a location for later insertion of an instruction, for example, NOP is generated, and an address thereof is registered. If NOP is changed to another instruction, an access is made to the address, and the instruction is registered with the address, so that NOP can be replaced with the instruction).

As per claim 3, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 2. Shih specifically teaches wherein the detecting availability of computing resources comprises determining that the portion of memory is available on the particular device (Shih Fig. 11; page 4 IV. Design and Implementation of Workload Migration Framework lines 31-32 finds the most suitable computing devices that have sufficient available memory). 

As per claim 4, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 1. Chaney specifically teaches wherein replacing the first code with the second code on the runtime core comprises hotplugging the second code on the runtime core and the first code enables the hotplugging of the second code (Chaney [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running (as hotplugging); [0034] lines 3-5 The runtime assembly 103 can unload (or remove) a plugin 401 from the repository whilst the system is still running (as hotplugging); [0027] lines 3-4 upgrade an existing plugin, add a new plugin and remove an existing plugin).

As per claim 5, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 1. Chaney specifically teaches wherein the second code comprises a particular job plugin compatible with the runtime core, and the particular job plugin is one of a plurality of job plugins corresponding to the plurality of jobs (Chaney Fig. 3; [0027] lines 2-10 the DLPA may upgrade an existing plugin, add a new plugin and remove an existing plugin. Version control of the upgrades and compatibility assessment of the new plugins may be managed by the DLPA. The DLPA may also support autowiring, declarative configuration, annotation-based contexts, and/or loading of resources and properties. Autowiring refers to a method for finding compatible running software components and injecting the executable components into the running system; [0033] lines 1-3 While FIG. 3 depicts the loading of only one plugin, many plugins (including but not limited to multiple versions of the same plugin), may be loaded).

As per claim 6, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 1. Shih specifically teaches wherein the instructions, when executed, further cause the machine to determine a need for additional computing capacity to perform a workload comprising the particular job, and the second code is to be run on the particular device based on the need (Shih Fig. 11; page 5 right col. lines 2-5 If there are not sufficient memory to execute the specific workload on mobile device, the framework migrates the specific workload to target device; page 8 left col. line 1-page 8 right col. line 4 Application eyeDentify requires 20 MB memory to execute getFeatureVector() function. Hence, if the available memory size is less than 60 MB, it will trigger ”lowMemorySituation” on Android system (discussed in IV-A0b). When the Android device will run out of memory to execute the specific workload, the migration decision decides whether to migrate the specific workload to the target device to finish the job. Figure 11 presents the experiment results based on different available memory size. During the experiment, the migration framework uses the system information profiled from “profiling service” to make the decision. When the available memory is less than the given threshold, the framework assigns the application to be executed on target devices).

As per claim 7, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 6. Shih specifically teaches wherein performance of the particular job is to be offloaded from another system to the particular device, and the need corresponds to a shortage of computing capacity at the other system (Shih Fig. 11; page 1 right col. lines 24-26 By offloading workload to nearby connected computing devices, we can enhance the performance of mobile devices in some ways; page 5 right col. lines 2-5 If there are not sufficient memory to execute the specific workload on mobile device, the framework migrates the specific workload to target device; page 8 left col. line 1-page 8 right col. line 4 Application eyeDentify requires 20 MB memory to execute getFeatureVector() function. Hence, if the available memory size is less than 60 MB, it will trigger ”lowMemorySituation” on Android system (discussed in IV-A0b). When the Android device will run out of memory to execute the specific workload, the migration decision decides whether to migrate the specific workload to the target device to finish the job. Figure 11 presents the experiment results based on different available memory size. During the experiment, the migration framework uses the system information profiled from “profiling service” to make the decision. When the available memory is less than the given threshold, the framework assigns the application to be executed on target devices).   

As per claim 8, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 7. Shih specifically teaches wherein the particular device and the other system each comprise a respective edge device (Shih page 6 V. Experiment paragraph 2 lines 8-9 migrating specific workloads from HTC DesireHD to the desktop PC; The HTC DesireHD is a mobile device and the mobile device and the desktop PC are both considered edge devices.). 

As per claim 9, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 7. Shih specifically teaches the particular device comprises a special purpose edge device (Shih page 1 right col. paragraph 3 lines 1-6 To target the above issues, we propose to take advantage of nearby connected computing devices, such as desktop or laptop computers (as special purpose endpoint device), as augmented devices to speed up computation. By offloading workload to nearby connected computing devices, we can enhance the performance of mobile devices in some ways).
Additionally, Johnson teaches wherein the other system comprises a server system ([0024] a computing facility can include multiple containers, racks, or other suitable enclosures each holding multiple servers; [0061] migration of some or all of the deployed cloud services related to the application in response to a failure, outage, or other suitable operational issues encountered in the computing facilities).

As per claim 16, it is a method claim of claim 1. Therefore, it is rejected for the same reasons as claim 1 above. 

As per claim 23, Shih teaches the invention substantially as claimed including a system comprising: an endpoint device comprising a computer processor (Fig. 4; page 6 V. Experiment paragraph 2 lines 1-2 We choose a desktop PC as the target device. It has a Intel Core i7-2600 quad-core processor); and 
a workload manager, wherein the workload manager is executable to: detect availability of computing resources on the endpoint device (Fig. 5, 7; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 1 lines 6-10 To make the appropriate decision for migrating specific workloads to the target devices, we need to consider the two following factors. First, we need to check whether there exist available computing resources on the nearby devices; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 3 lines 1-5 When conducting remote resources profiling, the system discoveries nearby computing resources and finds the most suitable computing devices that have sufficient available memory and can achieve satisfying computation performance); 
loaded on the endpoint device (page 1 right col. lines 24-25 offloading workload to nearby connected computing devices; page 6 left col. line 5 migrate the workload to selected target device; Fig. 3, execute in target devices);
code executable to perform one of a plurality of jobs (page 5 right col. lines 10-11 execute the specific workload on the local or target device; page 5 left col. lines 7-9 Many applications compete for limited available memory in the Android system; Since a workload is executed, that means that there is code.);
to reserve at least a portion of the computing resource of the endpoint device, wherein the potion of the computing resources comprise a processor resource to be used in execution of other code (Fig. 4 (physical cores); abstract lines 17-18 allocate (as reserve) local and remote resources to mobile applications; pg. 4 right col. lines 8-21 First, we need to check whether there exist available computing resources on the nearby devices…We monitor the system resource usage so that the algorithm can use these information to decide where to execute the specific workloads on local or nearby devices.);
identify a particular job in the plurality of jobs to be run (Fig. 2; page 3 right col. lines 8-12 Among the six procedures, four of them require hardware resources on mobile devices and cannot be executed on remote devices; two of them, M3 and M4, do not require local hardware resources and can be executed on remote devices; page 5 right col. lines 6-7 executing the specific workload to the target device; page 5 left col. lines 7-9 Many applications compete for limited available memory in the Android system; page 6 V. Experiment paragraph 3 lines 1-2 Android application eyeDentify [14] is used in different conditions to evaluate our framework); 
code corresponding to the particular job (page 5 right col. lines 10-11 execute the specific workload on the local or target device; Since the specific workload is executed, that means that there is code corresponding to the specific workload.).

	Shih fails to teach cause a runtime core to be loaded on the endpoint device based on the availability of the computing resources, wherein the runtime core is configured to support hot-plugging of code; cause first code comprising a placeholder job to be run on the runtime core, during runtime, to reserve at least a portion of the computing resources; and replace the first code with second code to replace the placeholder job on the runtime core, wherein the second code is to use the processor resource to perform the particular job.

	However, Chaney teaches cause a runtime core to be loaded, wherein the runtime core is configured to support runtime hot-plugging of code (Fig. 3; [0032] lines 1-2 When the system starts up, the runtime assembly 103 is in an initialization phase (as loaded); [0033] lines 4-5 Plugins may communicate with each other, or only with the core runtime assembly 103; [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running (as hot-plugging); [0034] lines 3-5 The runtime assembly 103 can unload (or remove) a plugin 401 from the repository whilst the system is still running (as hot-plugging); [0033] lines 1-3 While FIG. 3 depicts the loading of only one plugin, many plugins (including but not limited to multiple versions of the same plugin), may be loaded; In other words, instantiating and unloading plugins while the system is running teaches hot-plugging because hot-plugging is adding or replacing code without stopping the system);
job to be run on the runtime core (Fig. 3; [0032] lines 6-7 the plugin runtime assembly 103 instantiates a new plugin 105 (as job));
replace job on the runtime core ([0027] lines 3-4 upgrade an existing plugin, add a new plugin and remove an existing plugin; [0032] lines 6-7 the plugin runtime assembly 103 instantiates a new plugin 105).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih with the teachings of Chaney because Chaney’s teaching of adding or removing plugins while the system is running provides the advantage of not interrupting the system while plugins are being changed.

Shih and Chaney fail to teach cause a runtime core to be loaded on the endpoint device based on the availability of the computing resources; cause first code comprising a placeholder job to be run, during runtime, to reserve at least a portion of the computing resources; and replace the first code with second code to replace the placeholder job, wherein the second code is to use the processor resource to perform the particular job.

However, Johnson teaches cause a runtime core to be loaded on the endpoint device based on the availability of the computing resources ([0035] the virtual machine controller 152a can be configured to allocate and instantiate one or more virtual machines to one or more of the computing facilities 103 based on an available capacity, capability, or other suitable profiles of the computing facilities; Loading a runtime core is taught because the specification of the instant application recites that a runtime core sets aside memory and/or processing resources and a VM also sets aside memory and/or processing resources.). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih and Chaney with the teachings of Johnson to promote efficiency (see Johnson [0014] several embodiments of the disclosed technology can improve efficiencies). 

Shih, Chaney, and Johnson fail to teach cause first code comprising a placeholder job to be run, during runtime, to reserve at least a portion of the computing resources; and replace the first code with second code to replace the placeholder job, wherein the second code is to use the processor resource to perform the particular job.

However, Ishizaki teaches cause first code comprising a placeholder job to be run, during runtime, to reserve at least a portion of the computing resources; and replace the first code with second code to replace the placeholder job, wherein the second code is to use the processor resource to perform the particular job ([0080] NOP is placed as a dummy in a location where an instruction is to be added later and enables replacement of an instruction; [0079] If the symbol is present, NOP indicating no operation to be performed; [0078] If the symbol is present, the optimization system of FIG. 4 generates an instruction to omit checking whether the symbol is present or not, generates code directly executable by the CPU from the program including the generated instruction, executes the code; [0087] any instruction to secure a location for later insertion of an instruction, for example, NOP is generated, and an address thereof is registered. If NOP is changed to another instruction, an access is made to the address, and the instruction is registered with the address, so that NOP can be replaced with the instruction.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, and Johnson with the teachings of Ishizaki to optimize instructions (see Ishizaki [0023] the present invention provides an optimization system for optimizing a program described in a dynamic language.).
	

As per claim 25, Shih, Chaney, Johnson, and Ishizaki teach the system of Claim 23. Shih specifically teaches wherein the endpoint device comprises a mobile computing device (Shih Fig. 4; page 5 right col. lines 1-2 the framework makes sure the Android device has sufficient memory to execute the specific workload; page 2 left col. lines 22-23 workload offloading and remote execution on mobile computing; page 1 right col. paragraph 3 lines 1-6 To target the above issues, we propose to take advantage of nearby connected computing devices, such as desktop or laptop computers, as augmented devices to speed up computation. By offloading workload to nearby connected computing devices, we can enhance the performance of mobile devices in some ways).

As per claim 26, Shih, Chaney, Johnson, and Ishizaki teach the system of Claim 23. Shih specifically teaches wherein the endpoint device is one of a plurality of devices on a network, and the workload manager is to monitor the plurality of devices to determine devices having excess computing capacity to handle offloading of jobs in the plurality of jobs (Shih Fig. 2, 5, 11; page 1 I. Introduction paragraph 4 lines 13-17 To make appropriate migration decisions, we design and implement migration framework that allow one to define his/her migration police to determine whether it is feasible to migrate and where to offload the specific workload; page 4 left col. paragraph 8 lines 1-2 This application is responsible for executing the workloads migrated; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 1 lines 18-21We monitor the system resource usage so that the algorithm can use these information to decide where to execute the specific workloads on local or nearby devices; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 3 lines 1-6 When conducting remote resources profiling, the system discoveries nearby computing resources and finds the most suitable computing devices that have sufficient available memory and can achieve satisfying computation performance. We add these computing devices into a set of candidate target migration servers; page 4 IV. Design and Implementation of Workload Migration Framework paragraph 3 lines 7-9 First we check the Android devices to see whether they are connected to the network; page 5 B. System State Information Collection paragraph 4 lines 1-3 System Loading The algorithm monitor the system loading on Android and target devices and balances the loading between on the Android and target devices).   

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, Chaney, Johnson, and Ishizaki, as applied to claims 1 and 10 above, in view of Sunayama et al. (US 20040003207 A1 hereinafter Sunayama).
As per claim 10, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 1. Chaney specifically teaches code on the runtime core (Chaney [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running).

Shih, Chaney, Johnson, and Ishizaki fail to teach wherein the instructions, when executed, further cause the machine to: determine that performance of the particular job using the second code is completed; and replacing the second code with the first code.

However, Sunayama teaches wherein the instructions, when executed, further cause the machine to: determine that performance of the particular job using the second code is completed; and replacing the second code with the first code ([0074] If an interrupt is permitted upon completion of the DSS instruction which is replaced by the NOP instruction).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, Johnson, and Ishizaki with the teachings of Sunayama to improve performance of a processor (see Sunayama [0005] improve the performance of the processor; [0013] it is a general object of the present invention to provide a novel and useful program counter control method and processor, in which the problems described above are eliminated.).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, Chaney, Johnson, Ishizaki, and Sunayama, as applied to claim 10 above, in view of Hudson et al. (US 6088785 A herein Hudson).
Hudson was cited in a previous office action.

As per claim 11, Shih, Chaney, Johnson, Ishizaki, and Sunayama teach the non-transitory machine accessible storage medium of Claim 10. Shih specifically teaches wherein the instructions, when executed, further cause the machine to: identify another one of the plurality of jobs to be run on the particular device; and code corresponding to the other job and cause the other job to be performed (Shih Fig. 2; page 3 right col. lines 8-12 Among the six procedures, four of them require hardware resources on mobile devices and cannot be executed on remote devices; two of them, M3 and M4 (as another one of the plurality of jobs), do not require local hardware resources and can be executed on remote devices; Since M4 is executed, that means that there is code corresponding to it.).
Additionally, Chaney teaches job on the runtime core (Chaney Fig. 3; [0032] lines 6-7 the plugin runtime assembly 103 instantiates a new plugin 105 (as job)) and hotplugging of code on the runtime core (Chaney [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running (as hotplugging); [0034] lines 3-5 The runtime assembly 103 can unload (or remove) a plugin 401 from the repository whilst the system is still running (as hotplugging)).
Additionally, Ishizaki teaches replace the placeholder job ([0080] NOP is placed as a dummy in a location where an instruction is to be added later and enables replacement of an instruction; [0087] any instruction to secure a location for later insertion of an instruction, for example, NOP is generated, and an address thereof is registered. If NOP is changed to another instruction, an access is made to the address, and the instruction is registered with the address, so that NOP can be replaced with the instruction.)

Shih, Chaney, Johnson, Ishizaki, and Sunayama fail to teach replace the first code with third code to replace job with the third code, wherein the first code enables hotplugging of the third code.

However, Hudson teaches replace the first code with third code to replace job with the third code, wherein the first code enables hotplugging of the third code (Col. 10 lines 16-19 Some embodiments of the invention include a module presence indicator 222 to indicate whether or not a module is present, allowing for "hot-swap" of modules (i.e., interchanging modules while subsystem 114 is receiving power); Col. 19 lines 3-13 While T1 is running, it may become apparent that the next code module to be required to be executed after T1 is the code module for the T3 task. So while T1 continues to run, T3 is loaded from DRAM 312 into DSP memory location 1703. When the T1 task completes, then the T3 task will be executed. Once T3 is executed, the memory space 1702 formerly occupied by T1 can be used either as data space for the T3 task or to house a future piece of code which will be dynamically loaded when required. Thus, when loaded into the SRAM, code modules can replace code modules that are no longer being used).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, Johnson, Ishizaki, and Sunayama with the teachings of Hudson because Hudson’s teaching of replacing the first code with third code provides the advantage of inexpensively upgrading a system (see Hudson, Col. 4 lines 35-37 By interchanging modules and program code, a system in accordance with the invention allows inexpensive functionality upgrades).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, Chaney, Johnson, and Ishizaki, as applied to claim 1 above, in view of Sunayama and further in view of Hudson.
As per claim 12, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 1. Shih specifically teaches wherein the instructions, when executed, further cause the machine to: perform another one of the plurality of jobs (Shih Fig. 2; page 3 right col. lines 8-12 Among the six procedures, four of them require hardware resources on mobile devices and cannot be executed on remote devices; two of them, M3 and M4 (as another one of the plurality of jobs), do not require local hardware resources and can be executed on remote devices).
Additionally, Chaney teaches jobs on the runtime core (Chaney Fig. 3; [0033] lines 4-5 Plugins may communicate with each other, or only with the core runtime assembly 103; [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running; [0033] lines 1-3 While FIG. 3 depicts the loading of only one plugin, many plugins (including but not limited to multiple versions of the same plugin), may be loaded).

 	Shih, Chaney, Johnson, and Ishizaki fail to teach determine that performance of the particular job using the second code is completed; and replace the second code with third code.

	However, Sunayama teaches determine that performance of the particular job using the second code is completed ([0074] If an interrupt is permitted upon completion of the DSS instruction; [0055] notifies completion of the branch instruction to the instruction completion controller 9).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, Johnson, and Ishizaki with the teachings of Sunayama to improve performance of a processor (see Sunayama [0005] improve the performance of the processor; [0013] it is a general object of the present invention to provide a novel and useful program counter control method and processor, in which the problems described above are eliminated.).

Shih, Chaney, Johnson, Ishizaki, and Sunayama fail to teach replace the second code with third code.

	However, Hudson teaches replace the second code with third code (Claim 18 replacing said second set of sub-modules with said third portion in said second memory while said digital signal processor is executing said library code; Claim 24 third storing said third code module in said second memory in replacement of said second part of said second code module).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, Johnson, Ishizaki, and Sunayama with the teachings of Hudson because Hudson’s teaching of replacing the second code with third code provides the advantage of inexpensively upgrading a system (see Hudson, Col. 4 lines 35-37 By interchanging modules and program code, a system in accordance with the invention allows inexpensive functionality upgrades).

As per claim 13, Shih, Chaney, Johnson, Ishizaki, Sunayama, and Hudson teach the non-transitory machine accessible storage medium of Claim 12. Chaney specifically teaches hotplugging code on the runtime core (Chaney [0031] lines 5-7 The runtime assembly 103 may instantiate a plugin 105 from the repository 303 whilst the system is still running).
Additionally, Hudson teaches wherein replacing the second code with third code comprises hotplugging the third code (Hudson Col. 10 lines 16-19 Some embodiments of the invention include a module presence indicator 222 to indicate whether or not a module is present, allowing for "hot-swap" of modules (i.e., interchanging modules while subsystem 114 is receiving power); Claim 18 replacing said second set of sub-modules with said third portion in said second memory while said digital signal processor is executing said library code).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shih, Chaney, Johnson, and Ishizaki, as applied to claim 1 above, in view of McKenney et al. (US 20060112121 A1 herein McKenney).
McKenney was cited in a previous office action.

As per claim 14, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 1. Ishizaki specifically teaches the placeholder job ([0080] NOP is placed as a dummy in a location where an instruction is to be added later and enables replacement of an instruction).

Shih, Chaney, Johnson, and Ishizaki fail to teach comprises a spin lock process.

However, McKenney teaches comprises a spin lock process ([0019] lines 12-14 When waiting on the placeholder, the lookup can block on a global or per-element semaphore, or spin (busy wait) on a global or per-element lock; [0053] lines 17-18 A still further alternative would be to have lookups spin on a per-element lock.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, Johnson, and Ishizaki with the teachings of McKenney because McKenney’s teaching of a spin lock requires no additional memory (see McKenney, [0053] lines 17-19 A still further alternative would be to have lookups spin on a per-element lock. This likely requires no additional memory).

As per claim 15, Shih, Chaney, Johnson, and Ishizaki teach the non-transitory machine accessible storage medium of Claim 1. Ishizaki specifically teaches the placeholder job ([0080] NOP is placed as a dummy in a location where an instruction is to be added later and enables replacement of an instruction).

Shih, Chaney, Johnson, and Ishizaki fail to teach comprises a sleep process.

However, McKenney teaches comprises a sleep process ([0053] lines 3-6 For example, one technique would be to have the lookups block (sleep) on a global semaphore (sometimes referred to as a "sleeplock")).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, Johnson, and Ishizaki with the teachings of McKenney because McKenney’s teaching of a sleeplock minimizes memory use (see McKenney, [0053] lines 3-7 For example, one technique would be to have the lookups block (sleep) on a global semaphore (sometimes referred to as a "sleeplock"). This minimizes memory use, because there is only one semaphore.).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shih, Chaney, Johnson, and Ishizaki, as applied to claim 23 above, in view of Datta et al. (ANGELS: A framework for mobile grids herein Datta).
Datta was cited in a previous office action.
As per claim 24, Shih, Chaney, Johnson, and Ishizaki teach the system of Claim 23. Shih specifically teaches the endpoint device (Shih Fig. 5; page 1 right col. paragraph 3 lines 1-6 To target the above issues, we propose to take advantage of nearby connected computing devices, such as desktop or laptop computers (as endpoint device), as augmented devices to speed up computation. By offloading workload to nearby connected computing devices, we can enhance the performance of mobile devices in some ways). 

Shih, Chaney, Johnson, and Ishizaki fail to teach wherein the endpoint device comprises a sensor and logic to process data generated by the sensor.

However, Datta teaches wherein the endpoint device comprises a sensor and logic to process data generated by the sensor (Fig. 1; page 15 I. Introduction paragraph 3 lines 1-7 This vision of the future also incorporates the extensive use of mobile devices, such as phones and sensors as integral parts of the networked infrastructure, where they will act as primary data sources. Effective functioning of the smart services listed before will require precise and timely analysis of the data accumulated from these ubiquitous sources of data.). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Shih, Chaney, Johnson, and Ishizaki with the teachings of Datta because Datta’s teaching of sensors provides the advantage of creating an IoT system that collects data to create a network of smart devices (see Datta, abstract lines 1-6 The current emphasis on Internet of Things (IoT) across the globe highlights the extreme importance of sensor-based intelligent and ubiquitous systems which are collectively known as cyber-physical systems. It is envisaged that the technology will create a network of smart devices and things to an unprecedented extent).	 

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hopley (US 20130305094 A1) at least teaches cause first code comprising a placeholder job to be run; and replace the first code with second code ([0036] A no-op instruction can be used as a place-holder to be replaced by active instructions later on in program development).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.L./Examiner, Art Unit 2195                                                                                                                                                                                                        

/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195